Citation Nr: 0403539	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  96-09 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1974 to September 
1976.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was remanded for further evidentiary development 
in December 1999, and that following the regional office 
(RO)'s completion of the action requested in the Board's 
remand, the Board denied the veteran's claim for service 
connection for a back disorder in a decision in September 
2001.  Thereafter, the veteran submitted a timely appeal of 
this decision with the United States Court of Appeals for 
Veterans Claims (previously known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court"), and in an Order dated in December 2002, the Court 
vacated the September 2001 Board decision for additional 
adjudication pursuant to the guidelines established by the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA).  

Pursuant to the Court's Order, the Board remanded this matter 
in June 2003 for additional adjudication pursuant to the 
VCAA, and so the RO could initially review additional 
evidence that had been provided by the veteran's attorney, P. 
Y., in May 2003.  As will be addressed more fully below, the 
Board finds that the action requested by the June 2003 remand 
has been accomplished to the extent possible, and that the 
case is now ready for appellate review.

After P. Y.'s submission of additional evidence in May 2003, 
the veteran advised the RO in a letter dated in July 2003 
that he no longer wished to be represented by P. Y., and that 
he wished to proceed pro se.  The July 2003 letter also 
reflects the veteran's desire that the case be afforded 
expeditious treatment and advance on docket status is 
retained.  Consequently, the Board finds that it is 
reasonable to conclude that the veteran does not desire 
representation in this matter.  

The Board further notes that a September 2000 rating decision 
granted the veteran a nonservice-connected disability 
pension.  Thereafter, while the record does not reflect that 
the veteran filed a notice of disagreement with any aspect of 
this decision, it does reflect a February 2001 letter, in 
which the veteran asserted a claim of clear and unmistakable 
error (CUE) in the Department of Veterans Affairs (VA) duty 
to assist him on his original application for benefits dated 
December 5, 1994.  He claimed that the VA failed to notify 
him that he could be considered for new and improved pension.  
The RO responded in March 2001 and advised that his claim for 
new and improved pension was granted on the basis of the 
information he provided in June 2000.  By letter dated 
September 18, 2000, the veteran was advised of these benefits 
and, in the March 2001 letter, he was again advised that he 
had one year from that date to file a notice of disagreement.  
No further correspondence from the veteran on this issue is 
contained in the file and therefore no further action is 
indicated.

In addition, the Board observes that although the veteran had 
withdrawn a previous request for a hearing before the Board 
and specifically indicated that he did not want such a 
hearing in his most recent VA Form 9 filed in June 2000, on 
the back of his Form 9, the veteran did request a "court 
hearing," and there is no additional correspondence from 
either the RO or the veteran in this regard.  In view of the 
fact that the veteran was furnished with a hearing before a 
hearing officer at the RO in August 1996, that he has 
requested that his case be advanced on the Board's docket due 
to certain financial considerations, and that he has been 
advised of his appellate rights on multiple occasions, the 
Board will assume that by "court hearing" the veteran is 
loosely referring to court disposition, if necessary, beyond 
his current appeal before the Board.  As far as the Board is 
concerned, the record indicates that the veteran has 
specifically stated that he does not want a hearing before 
the Board, and further delay to clarify or confirm the 
veteran's request is not merited.

Finally, as was noted in the Board's previous remand and 
September 2001 Board decision, in May 2001, the RO denied a 
claim for service connection for major depressive disorder, 
as secondary to service-connected disability, and entitlement 
to special monthly pension, and while the veteran filed a 
notice of disagreement with this decision in June 2001, he 
had not been furnished with a statement of the case.  
Accordingly, the Board concluded in July 2001, that it was 
required to remand these issues for the issuance of an 
appropriate statement of the case.  Malincon v. West, 12 Vet. 
App. 238 (1999).  In this regard, the Board's review of the 
claims folder now reflects that the RO issued an appropriate 
statement of the case in October 2001, but there is no 
indication that the veteran has filed a substantive appeal as 
to these matters.  Therefore, the Board finds that it does 
not currently have jurisdiction to address the merits of 
either claim.


FINDINGS OF FACT

1.  Service connection is in effect for degenerative joint 
disease (DJD) of the left knee, rated 10 percent disabling 
and residuals of a posterior head laceration, rated 
noncompensable.

2.  The veteran's current back disability is not related to 
service or a service-connected disability.


CONCLUSION OF LAW

A disorder of the back was not incurred in service or related 
to service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board notes that the veteran was informed 
of the VCAA in letters from the RO dated in March 2001 and 
August 2003.  Therefore, given that this matter comes before 
the Board on appeal of a rating action dating back to May 
1995, and that the VCAA was not signed into law until 
November 2000, it is clear that it was not until after the 
original rating action on appeal was promulgated that the RO 
provided notice to the appellant regarding the duty to notify 
him of the evidence he must provide, and the evidence that VA 
would obtain on his behalf.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the Court held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to the claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id.  at 11.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall...take due account of the 
rule of prejudicial error")."  Id. at 13.  

The Board finds, as will be discussed below, that the 
appellant has been advised of the evidence necessary to 
substantiate his claim and has been afforded the opportunity 
to present evidence and argument in support of the claim and 
was advised of what evidence he could submit and what 
evidence the VA would obtain.  Quartuccio v. Principi, 16 
Vet. App.  183 (2002).  

More specifically, even before the enactment of the VCAA, 
prior remands of the Board sought relevant development in 
this case, including the December 1999 remand request that 
the veteran be furnished with a VA examination to determine 
the etiology of any back disorder.  In addition, following 
the issuance of a VCAA letter in March 2001, the Board's 
vacated September 2001 decision clearly put the veteran on 
notice of the type of evidence that still was required in 
order to prevail on his claim.  The fact that the veteran and 
his former representative at least understood that further 
evidence was needed to support the claim is evidenced by his 
previous representative's submission of two articles in May 
2003.  It is also evidenced by this representative's 
statement in his brief submitted in the appeal to the Court, 
that VA should seek clarification from the private examiners 
with respect to the incomplete or otherwise deficient nature 
of their opinions.  The Board further notes that in response 
to the Court's Order of December 2002, the Board remanded the 
case in June 2003 for further action under the VCAA that 
included the furnishing of a Quartuccio letter and the RO's 
initial consideration of the articles noted above, and the 
Board observes that the RO furnished the veteran with a 
Quartuccio letter in August 2003, and received an August 2003 
statement from the veteran indicating that "[a]ll evidence 
has been submitted and is in my C-file."  As was previously 
noted, a July 2003 letter from the veteran also expressed his 
desire to proceed pro se and that his claim be afforded 
expeditious treatment by the RO.  The RO then issued a 
September 2003 supplemental statement of the case in which it 
advised the veteran that the August 2003 letter had requested 
additional evidence, that the veteran had advised the RO 
later that month that all of the evidence had been submitted, 
and that other than the two articles, no additional evidence 
had been submitted by the veteran since the previous 
supplemental statement of the case, issued in June 2001.  The 
RO also reiterated that the evidence still did not show that 
the veteran had a back disorder that was related to service 
or was the result of service-connected disability. 

Moreover, there is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claim.  In addition, the appellant 
has been notified of the applicable laws and regulations 
which set forth the requirements of succeeding in a claim for 
service connection on either a direct or secondary basis, and 
the discussions in the September 1995 statement of the case 
and supplemental statements of the case in May 1996, December 
1996, January 1998, June 1998, May 2000, June 2001, and 
September 2003 have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Hence, the Board concludes that consideration of the 
appeal is not prejudicial to the claimant.  Under the facts 
of this case, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claim."  
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  

In light of the above, the Board concludes that it should 
proceed, as specific notice as to which party could or should 
obtain which evidence has been provided in effect and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio, 16 Vet. App. at 183.  The claimant has sufficient 
notice of the type of information needed to support his claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000, has been satisfied with respect to 
the issue on appeal.  Accordingly, appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such diseases 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that the term "disability", as used in 38 U.S.C.A. § 1110, 
refers to impairment of earning capacity and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
disability, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected disability, shall be service-connected.  
Thus, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.310(a), when aggravation of a veteran's nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, when all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records do not reflect complaints, 
treatments, or findings of any back disorder.  In August 
1974, the veteran reportedly injured his left knee when he 
jumped out of his bunk and landed on the floor wrong.  There 
was no mention of injury to his back.  The impression was 
muscle strain to the left knee.  In January 1975, the veteran 
complained of pain in the right knee reportedly from hitting 
the knee on a tow tractor.  There was no mention of injury to 
the back.  The diagnosis was possible meniscus tear.  In 
January 1976, the veteran sustained injury to the left knee 
while playing football.  Although the veteran was initially 
thought to have sustained a fractured femur, the diagnosis 
was revised to left knee strain and traumatic hemarthrosis of 
the left knee.  Once again, the veteran did not report that 
he had sustained any injury to his back.  

A reserve duty physical examination report from June 1977 
does, however, contain a complaint of recurrent back pain 
associated with twisting or wrenching of the back.  A 
specific injury to the back was not identified.  A specific 
back disability was also neither identified nor related to 
any knee disorder.  Evaluation of the spine at this time was 
normal on clinical evaluation.  

At the time of the veteran's original application for 
compensation filed in December 1994, the veteran included a 
statement in which he indicated that "I tend to wonder if 
there is a connection between my knee injury's and present 
back injury."  

Following the veteran's original application for compensation 
filed in December 1994, VA spine examination in March 1995 
revealed some pain on extension with weak effort and X-ray 
findings of lumbar spine stenosis, mild degenerative changes 
as evidenced by small phytes from L3 and L4 vertebral bodies, 
and an incidental finding of spina bifida occulta of S1.  The 
diagnosis was mild lumbar spine stenosis DJD.  

March 1995 VA joints examination revealed a diagnosis that 
included status post left knee arthrotomy, medial 
meniscectomy and Slocum procedure January 1979.  

March 1995 VA general medical examination revealed the 
veteran's reported history of twisting his left knee in 
service in 1975, and thereafter undergoing surgery to the 
left knee by Dr. G. Cottington in January 1978.  The veteran 
also noted that he had experienced grinding of his right knee 
for a long time, and experienced low back pain for which he 
was treated by D. Corbett, D.C.  There was no report of any 
injury to the back in service or relating existing back pain 
to the veteran's knee problems.  It was noted that the 
veteran was lifting heavy objects at a steel mill in 1989, 
and that he had disc borderline ruptures.  The diagnosis was 
status post left knee medial meniscectomy 1978.

April 1996 VA joints examination revealed a medical history 
that included lumbar spine stenosis and mild DJD with small 
phytes arising from L3 and L4 vertebral bodies.  Spina bifida 
occulta was also seen at S1.  X-rays were interpreted to 
reveal mild degenerative arthritis.  The diagnosis was status 
post left medial meniscectomy, mild left knee DJD, and mild 
lumbar spine stenosis DJD.  April 1996 VA bones examination 
indicated a history that included a claim of low back pain 
since about 1989 and bulged lumbar discs.  

At the veteran's personal hearing in August 1996, the veteran 
testified that he suffered herniated discs in his back at L3-
5 and S1 in 1989, and that he was informed by his 
neurosurgeons at that time that it was because of his knees 
(transcript (T.) at p. 11).  More specifically, he had been 
told that they were possibly out of alignment, with one 
favoring or compensating for the other (T. at p. 11).  He had 
been staying off his left knee as much as possible until the 
discs became herniated (T. at p. 12).  For the next three 
years he did not do anything, but then got into the oil and 
gas business (T. at p. 12).  The veteran would receive 
treatment for his knees and back at the VA and with D. 
Corbett, D.C. (T. at p. 14).  Later, the veteran indicated 
that even though he injured his back at work, he was claiming 
it as related to his right knee because he was favoring that 
knee in walking (T. at p. 24).  The veteran stated that he 
had magnetic resonance imaging (MRI) of the back in 1989 (T. 
at p. 25).  

In August 1996, the veteran submitted various witness 
statements of individuals prepared to offer testimony with 
respect to the veteran's post-service injuries.

In October 1996, the veteran submitted a copy of a November 
1989 private MRI report which reflects an impression of no 
disc herniation, mild, disc space narrowing at L2-L3, with a 
Schmorl's node deformity, and mild disc bulges at L3-L4, L4-
L5, and L5-S1.

A VA outpatient record from November 1996 reflects that the 
veteran's complaints included painful knees and back.

In December 1996, the veteran submitted a copy of an October 
1989 private hospital record that reflects that the veteran 
had been seen the previous August and September for back 
pain.  At this time, he complained of lower back pain from a 
work injury of lifting and twisting, and the morning prior to 
admission, the pain was worse without numbness or tingling.  
Examination revealed tender paralumbar muscles and spasm, 
with mild tenderness over both sacroiliac joints.  There was 
also decreased range of motion with pain.  The diagnosis was 
low back sprain.  The October 1989 record does not reference 
a back injury in service or identify current back problems as 
associated with a left knee disorder.

In November 1997, the RO received two private medical 
statements, one from D. Corbett, D.C., dated in October 1997, 
and one from Dr. G. Cottington, dated in November 1997.  D. 
Corbett, D.C. opined that the veteran's recent exacerbation 
of his low back pain had, in the past, been due to the 
posture effects of an absence of the left cruciate ligament 
as shown by Dr. G. Cottington's arthroscopic examination of 
January 1978.  Dr. G. Cottington noted that he had first 
examined the veteran in October 1978, at which time the 
veteran gave a history of injury to his left knee in 1975.  
An arthrogram in October 1978 reportedly revealed a medial 
meniscus tear and anterior cruciate ligament (ACL) trauma, 
and a medial meniscus laceration and the complete absence of 
the anterior cruciate ligament was also noted to be 
demonstrated surgically.  Dr. G. Cottington opined that the 
lack of the anterior cruciate ligament would be related to 
trauma at least a year prior because complete atrophy would 
take more than a few weeks to occur.  Dr. G. Cottington 
further opined that "this present is secondary to a present 
back and right knee condition.  One compensating for the 
other."  

Additional records from D. Corbett, D.C., received in March 
1998, reflect that in August 1996, there was a diagnosis of 
primary, acute and moderate intervertebral lumbar disc 
disorder without myelopathy, primary, acute and moderate 
lumbar subluxation, and secondary, acute and moderate sacrum 
subluxation.  It was also noted that the veteran suffered 
from lumbar segmental dysfunction.  There was no reference to 
service or the veteran's service-connected left knee 
disorder.  In October 1997, it was indicated that the veteran 
had sustained an exacerbation of his back symptoms and it was 
noted that his condition had worsened.  In an October 1997 
statement, D. Corbett, D.C. indicated that the veteran's 
recent exacerbation of the veteran's low back pain had, in 
part, been due to the posture effects of an absence of the 
left cruciate ligament as shown by Dr. G. Cottington's 
examination of January 1978.  No specific additional 
disability was identified.  A February 1998 medical statement 
from D. Corbett, D.C. reflects the opinion that the veteran 
had sustained an intervertebral disc disorder without 
myelopathy at the L-S area, and that this was due to a 
worker's compensation injury on November 1989.  D. Corbett, 
D.C. further opined that since the November 1989 accident, 
there had been other factors which had complicated the 
veteran's condition, namely his left knee cartilage 
condition, and that this had caused postural and mechanical 
deficits which had complicated his low back problems.  Once 
again, no specific additional disability was identified.

VA March 2000 spine examination revealed that the veteran 
reported a history of chronic low back pain and having hurt 
his back originally in the Navy in 1974 when he jumped out of 
his bunk.  The examiner noted that treatment, however, seemed 
to start with chiropractic treatments in the latter part of 
1989 after he had sustained a low back pain with twisting 
injury at work with P. S. A. Company in August 1989.  Since 
then, he had been under the care of D. Corbett, D.C.  A 
worker's compensation case in connection with that accident 
had apparently resolved.  Past X-rays had reportedly shown 
spina bifida occulta of the S1 spinal segment, and he had 
undergone a couple of MRI's.  A MRI of the lumbar spine in 
1989 revealed no herniated nucleus pulposus but some mild 
narrowing of L2-3 and mild disc bulges at L3-4, L4-5, and L5-
S1.  His current complaint was chronic low back pain with any 
or no movement, and the diagnosis was chronic low back 
syndrome and DJD.  The examiner concluded that no medical 
evidence of back problems as a result of the veteran's knee 
condition were appreciated.  The veteran did ambulate 
antalgically secondary to his left knee service-connected 
condition which could add undue mechanical stress on his 
lower back.  However, historically, his low back pain 
treatment apparently began after his August 1989 work injury 
and there was no evidence of radiculopathy.  The examiner 
opined that the veteran's previously noted lumbar narrowing 
and disc bulges as far as origins seemed more likely than not 
related to his August 1989 work injury and not to his left 
knee condition.  Because of the antalgic gait and chronic 
favoring of the left knee, the examiner did state that he 
might aggravate his chronic low back pain condition.

A VA outpatient record from March 2000 reflects the veteran's 
complaint of a chronic left knee and back problem with 
increased pain and muscle spasm.  Physical examination 
revealed that the veteran was walking with a cane and brace 
on the left knee, and that there was some tenderness on the 
knee and lower back.  The assessment included chronic back 
and left knee pain.

Private orthopedic evaluation with Dr. J. Pullekines in June 
2000 noted the veteran's history of an apparent ACL injury, 
medial meniscus tear on the left knee during service.  It was 
further noted that subsequent to that, over the last ten 
years or so, the veteran had apparently had a lot of problems 
with the knee and back, especially his back, which seemed to 
be related to a 1989 work injury.  The veteran also related 
his back problems to problems with his knee, which would get 
sore and go out.  The veteran protected the knee with an 
antalgic gait and his back reportedly hurt most of the time.  
Examination of the knee revealed a grade II and grade III 
instability and a previous MRI was noted to reflect complete 
absence of the ACL and meniscus.  It was also noted that the 
veteran had several MRI's of his spine which showed various 
disc bulges and Schmorl's nodes and some degenerative 
changes, but nothing acute or what was considered surgical.  
The examiner believed that there was no doubt that the 
veteran had an unstable knee with early degenerative changes 
secondary to injury, and that the bad knee and antalgic gait 
"may" be related to aggravation of any back problems that 
he "may" have.  It was further noted that the veteran had 
chronic low back syndrome, and that it was unclear whether 
reconstruction surgery on the knee would affect his back.  
The impression of Dr. J. Pullekines was unstable left knee 
with degenerative changes secondary to service-related injury 
that may be aggravating his chronic low back pain.

Additional medical records received by the RO in June and 
July 2000 included a September 1998 medical report and a 
March 2000 medical statement from D. Corbett, D.C.  The 
September 1998 report reflects the veteran's report of a disc 
problem at L3-5 in 1984 and another disc problem in 1998 at 
L3-5 and S1.  In his March 2000 statement, D. Corbett, D.C. 
noted that he had been treating the veteran since the 
veteran's work-related injury in August 1989, and that 
initially, the veteran complained of lower back pain and 
stiffness, sacroiliac pain and right knee pain.  The 
diagnosis at that time was acute lumbar spine strain, 
intervertebral disc disorder and lumbar segmental 
dysfunction.  Treatment consisted of chiropractic adjustment 
with modalities of electromuscle stimulation, ultrasound, 
cryotherapy and trigger point therapy.  MRI findings were 
indicated to reveal multiple levels of lumbar disc bulges, 
disc desiccation and neural foraminal narrowing which were 
consistent with the veteran's ongoing complaints of pain.

However, D. Corbett, D.C. went on to indicate that over a 
period of these years, there had been adaptive, compensations 
and antalgic postural changes.  Specifically, the veteran's 
back problems and right knee pain gradually caused him to 
support most of his weight on his left leg and knee.  Due to 
this postural compensation, D. Corbett, D.C. opined that the 
veteran's left knee now had to help him balance his weight 
and provide help with his gait when walking.  Complicating 
this transition was the fact that the veteran had damage to 
his left knee occurring many years earlier while in the 
service.  Therefore, preexisting damaged structure now had to 
help to support more recent damaged structure.  "Predictably 
this has resulted in the ability of the patient to walk, 
except for very short periods of time, with sharp lumbar pain 
and crepitus and buckling of his left knee."  Currently, the 
examiner related that even with care to prevent further 
deterioration of his lumbar spine, the knees, especially the 
left, had deteriorated at a faster pace.  Thus, he believed 
that the veteran's physical impairments would continue to 
deteriorate leading to permanent disability.  The examiner 
did not relate any specific back disability to service or to 
the veteran's service-connected left knee disorder, and did 
not identify a specific increase in back disability as being 
related to the veteran's left knee disorder.

An August 2000 videotape chronicles the veteran's original 
history of injury to his left knee in service and the history 
relating to various disability claims he has filed since 
1989.  

A VA outpatient record from September 2000 reflects the 
veteran's complaint of continued pain in his back and left 
knee.

October 2000 VA medical examination revealed that the 
veteran's claims file and films were made available for the 
examiner's review in conjunction with the examination.  The 
chief complaint was chronic low back pain secondary to a 
service-connected left knee injury.  The veteran reported 
that he sustained a back injury in 1989.  Since that time he 
had had constant pain with any type of motion, and believed 
that his left knee injury had altered his body mechanics with 
ambulation to the point that it caused flare-ups of his back 
injury on a daily basis.  He reported that the pain started 
in his knee and then would shoot into his back.  The veteran 
further claimed that his back symptoms were exacerbated by 
his knee injuries secondary to a change in overall body 
mechanics.  As such, the examiner evaluated the history of 
the veteran's knee injuries.  In this regard, the veteran 
described an initial left knee injury when he twisted the 
knee in the process of jumping of a bunk in 1974.  There was 
subsequently a second injury which occurred while exiting the 
intake duct on a plane, at which time there was effusion.  A 
subsequent let knee injury occurred in January 1976 while 
playing football.  Again, there was effusion and a diagnosis 
of knee strain with traumatic hemarthrosis.  

The October 2000 VA examiner went on to note that the veteran 
was subsequently seen by Dr. G. Cottington in October 1978, 
at which time there was effusion and positive anterior drawer 
sign consistent with ACL injury.  An arthrogram at that time 
revealed a tear of the medial meniscus and a possible ACL 
injury, and there was surgical intervention in January 1979.  
A bucket-handle tear was noted as was the complete atrophy of 
the ACL.  The VA examiner believed that it was likely that 
the veteran sustained at least a partial disruption of his 
ACL in January 1976, and completed the tear in October 1978.  
Examination in April 1976 was indicated to reflect 0 to 135 
degrees of motion range, no ligamentous laxity on the left 
knee, and negative findings on the right.  As for the right 
knee, it was noted that the veteran reported an injury in 
January 1975, when he struck his knee on a tow tractor.  The 
diagnosis was possible meniscal tear, but subsequent 
examination had been negative except for some slight 
crepitation on ranging the knee through flexion and 
extension.

The examiner indicated that the first report of back injury 
was in 1989, with back strain noted in September and October 
1989.  The veteran was a steel worker at this time and lifted 
heavy loads.  The diagnosis was back sprain.  Since that 
time, the veteran had undergone numerous treatments, the 
majority of which had been with D. Corbett, D.C.  A MRI of 
the back in November 1989 revealed no evidence of herniation, 
but there was a mild decreased in disc height at the L2-3 
interval level and disc bulging at multiple levels, L3-L4, 
L4-L5, and L5-S1. 

Evaluation of the lower extremities revealed equal muscle 
girth at the level of the thigh and the calf without atrophy.  
Reflexes were 2+ at the level of the knee and symmetric.  
Pinprick evaluation did reveal a decrease on the left in the 
distributions of the lateral plantar and medial side.  Of 
note, was the fact that the calcaneal branch on the left side 
remained intact with normal sensation despite the decreased 
sensation in the lateral plantar and medial plantar nerves, 
and motor function revealed 5 out of 5 motor strength with 
ranges of the toes, ankles, knees and hips.  Knee range of 
motion revealed full extension and active flexion the right 
and left knee to 110 and 90 degrees, respectively.  Passive 
flexion was to 130 degrees bilaterally.  Evaluation of the 
right knee revealed minimal crepitation at the patellofemoral 
joint and the left knee exhibited some tenderness on 
palpation over the medial joint line, Grade II anterior 
drawer, and findings consistent with disruption of the ACL.

Evaluation of the thoracolumbar spine revealed tenderness at 
the T5 area and discomfort from T10 down the remainder of the 
lumbar spine to the sacrum.  October 2000 X-rays of the 
lumbar spine were interpreted to reveal osteophyte formation 
off the anterior aspect of the vertebral body at the L2, L3, 
and L4 area.  There was no foraminal encroachment and no 
signs of facet hypertrophy aside from some slight change at 
the L5-S1 level which did not encroach the neural foramen.  
There was also a mild midline defect at the first sacral 
interval area consistent with spinal bifida occulta.  

The examiner's impression was mild degenerative changes of 
the lumbar spine, which was consistent with the normal aging 
process.  The examiner noted that the MRI reports indicated 
multiple areas of disc bulging, and that the incidence of 
disc bulging of patients under 40 who have disc bulges is 
approximately 35 percent.  With aging, this number increased, 
and was approximately 90 percent in those over the age of 65.  
The veteran's disc bulges were considered to be consistent 
with the aging process and there was no evidence of 
radiculopathy.  Physical examination was also noted to 
exhibit normal motor strength, no muscular atrophy, 
symmetrical reflexes, and the only abnormal sensory deficit 
was noted in the medial and lateral plantar nerve 
distributions of the left foot.  With the calcaneal branch 
being intact and normal to sensation, the examiner believed 
this indicated that a possible compressive neuropathy was not 
at the level of the back but was distal at approximately the 
level of the ankle where the calcaneal, medial plantar, and 
lateral plantar nerves branched from the tibial nerve.

In regard to the veteran's knee altering his body mechanics 
and speeding the process of degenerative changes of his back, 
the examiner noted that the veteran was fairly sedentary by 
his history report of unemployment since 1989, and there was 
evidence of numerous individuals having disruption of the ACL 
and -participating in strenuous activities such a downhill 
skiing.  The examiner was also unaware of any reported 
incident of an increased incidence of spinal arthrosis in 
these individuals.  The examiner further commented that 
several individuals over the age of 40 who were no longer 
partaking in pivoting and cutting type activities, elected 
not to reconstruct their ACL.  Through the compliant use of 
physical therapy to help strengthen the hamstring and 
quadriceps muscles, these individuals were capable of 
participating in their activities of daily life and seeking 
gainful employment.

The examiner reiterated that he was not aware of any study 
that had documented any increase in the incidence of 
development of spinal arthrosis in these individuals, and 
that new literature was even raising doubt about the 
association of ACL disruption and the development of knee 
arthrosis.  By examination, the veteran definitely had a 
disruption of his ACL, but the previous history of 
meniscectomy was the likely history of his knee arthrosis.

The examiner opined that the veteran did have mild 
degenerative changes in his back, but that these were 
consistent with the normal aging process, and, within a 
reasonable degree of medical certainty, he did not feel the 
arthritic process of his back was being hastened by the ACL 
deficient knee.  Regarding limitation of motion, the examiner 
believed that this was largely psychologic in nature, as the 
veteran had limited himself from forward flexing over concern 
about further damaging his back and herniating his lumbar 
disc.  Consequently, his muscles were now becoming somewhat 
contracted and when he moved into an arc of motion that he 
was not normally subjecting his back to, he was causing a 
stretch to these muscles, therefore, leading to discomfort in 
his lower back.  This was similar to the process seen in 
someone with tight hamstrings.

The above opinions were stated by the examiner to be based on 
a reasonable degree of medical certainty based on this 
physician's training and experience as a board eligible 
orthopedic surgeon.

In a medical report, dated in November 2000, D. Corbett, D.C. 
noted that he began treating the veteran at the time of his 
workman's compensation injury on August 22, 1989, at which 
time the veteran initially complained of lower back pain and 
stiffness, and sacroiliac pain with associated right knee 
pain.  D. Corbett, D.C. also reiterated his conclusions with 
respect to adaptive, compensations, and antalgic posture 
changes arising from the veteran's back and knee problems.  
D. Corbett, D.C. went on to opine that such impairment 
resulted in the veteran's inability to walk for more than 
short periods without sharp lumbar spine back and crepitus 
resulting in buckling of the left knee, and that the veteran 
was in need of periodic assistance in his daily activities.

In June 2001, the veteran submitted a statement asserting 
various inaccuracies and other deficiencies he observed in 
his review of the examination report from the October 2000 VA 
medical examination, including the refusal to accept offered 
medical reports, and an inaccurate report of the veteran's 
employment history.


In May 2003, the veteran's former attorney provided copies of 
two articles which generally deal with the existence of a 
relationship between knee disability and structural weakness, 
including weakness in spinal function that can cause chronic 
pain and even result in specific degenerative changes.  The 
articles have not been joined with the opinion of a physician 
or other medical care provider to link some currently 
identifiable back disorder to the veteran's service-connected 
left knee disorder.


II.  Analysis

The Board has reviewed all of the evidence of record, which 
includes pertinent medical opinions from both private and VA 
examiners, and has considered entitlement to service 
connection for a back disability as directly related to 
service, as having been incurred within one year of service 
(in the case of DJD of the back), and as connected to the 
veteran's service-connected left knee disorder.  The Board 
has additionally considered all of the many specific 
contentions raised by the veteran, including his assertions 
that the October 2000 VA examiner's opinion should be given 
less weight as a result of the status of the VA examiner as 
"board eligible," that the October 2000 examiner 
inaccurately reported various statements of medical and 
employment history and/or did not adequately consider the 
veteran's complaints or the findings obtained in his 
examination of the veteran, that the VA examiner refused to 
accept additional pertinent medical records offered by the 
veteran at the time of the examination, and that the examiner 
failed to adequately consider the November 1997 report of Dr. 
G. Cottington which noted the absence of the left ACL one 
year prior to the veteran's operation in 1978, and that 
"this present is secondary to a present back and right knee 
condition.  One compensating for the other."  

However, the Board finds that the critical issue for 
appellate consideration is whether there is some identifiable 
back disability that is either related by competent medical 
opinion to service, to a period of one year following service 
(in the case of DJD), or to the veteran's service-connected 
left knee disorder, and as will be shown more fully below, 
while the evidence of record does demonstrate left knee and 
back disabilities, it does not demonstrate a relationship 
between an existing back disorder and service, a relationship 
between DJD of the back and a period within one year after 
service, or the linkage of an existing identifiable back 
disorder or identifiable increase in such disorder to the 
veteran's service-connected left knee disorder.  

First, with respect to the veteran's theory of direct service 
connection for a back disorder, while June 1977 reserve duty 
examination did reveal a history of recurrent back pain, and 
an additional report of twisting or wrenching the back, these 
complaints were not found by the examiner at that time to be 
associated with an existing disability, and indeed, at that 
time, the veteran's spine was indicated to be normal on 
clinical evaluation.  

Thereafter, the record does not reflect treatment or reports 
of back pain until October 1989, at which time a private 
hospital record reflects that the veteran had been seen the 
previous August and September for back pain and was now 
complaining of lower back pain from a work injury of lifting 
and twisting, and that there was a diagnosis of low back 
sprain.  In addition, the October 1989 record does not 
reference a back injury in service.  Moreover, neither this 
nor any other medical evidence demonstrates that any current 
back disorder is causally related to active service as is 
required to establish service connection and while the 
veteran reported a history at his March 2000 VA spine 
examination of hurting his back originally in the Navy in 
1974 when he jumped out of his bunk, this was not noted in 
his service medical records or at the time of the reserve 
duty examination in June 1977, and indeed, there were no such 
assertions by the veteran at the time of the veteran's 
original application for compensation filed in December 1994, 
at the time of VA general medical examination in March 1995, 
at his April 1996 VA bones examination, or even by reports of 
medical history contained within a medical report from D. 
Corbett, D.C. as recently as November of 2000.  In any event, 
as a lay person, the veteran is unable to say whether any 
current back symptoms are related to any symptoms he 
experienced during service.  Espiritu v. Derwinki, supra.  
The Board further notes that VA examination has not related 
any current back disability to an injury in service, nor has 
any medical evidence linked DJD of the back to service or to 
a period of one year following service.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a back disorder on 
either a direct or presumptive basis.

As for the veteran's more vigorously pursued claim for 
service connection for a back disorder as secondary to 
service-connected disability, the Board will review each of 
the relevant medical opinions and the basis for each opinion. 

The November 1997 opinion of Dr. G. Cottington, an orthopedic 
surgeon who initially treated the veteran for his left knee 
problem just over two years after service separation, 
primarily focuses on whether the veteran's left knee disorder 
is related to service and then comments that "this present 
is secondary to a present back and right knee condition.  One 
compensating for the other."  While the Board does not 
dispute that there was more than adequate foundation for Dr. 
G. Cottington to offer an opinion regarding the etiology of 
the veteran's left knee disorder, the Board does not attach 
significant probative value to his opinion as to a 
relationship between the left knee and a current back 
disorder.  First and most importantly, the doctor does not 
identify specific back disability or increased back 
disability referable to the veteran's left knee disorder.  
Secondly, assuming that by "this present" the doctor is 
referring to current left knee disability, the doctor only 
specifically indicates that the left knee problem is 
secondary to a present back and right knee disorder, and not 
that a present back disorder is secondary to left knee 
disability, and the phrase "[o]ne compensating for the 
other" clearly could be interpreted to mean only that the 
left knee was compensating for back and/or right knee 
problems and not that back and/or right knee disability was 
compensating for the left knee problem.  This would also be 
consistent with the earlier portion of Dr. G. Cottington's 
medical statement which clearly focused on the etiology of 
his left knee disorder.  Based on all of the foregoing, the 
Board attaches little probative value to Dr. G. Cottington's 
statement with respect to its support of a relationship 
between current back disability and service-connected 
disability.

As for the veteran's additional contention that Dr. G. 
Cottington's opinion should be given more weight as a result 
of his status as a Board Diplomate of the American Board of 
Orthopedic Surgery as opposed to the October 2000 VA 
examiner's status of "board eligible," while the Board has 
accorded some consideration to this distinction, the Board 
finds that it does not address the primary problem with the 
this doctor's opinion.  More specifically, Dr. G. 
Cottington's opinion is primarily of limited probative value 
because he does not specifically identify back disability 
which he relates to service or to a period of one year 
following service, or an increase in back disability which he 
relates to service-connected disability.

The Board further recognizes that the initial October 1997 
medical statement from D. Corbett, D.C. does opine that the 
veteran's recent exacerbation of his low back pain had, in 
part, been due to the posture effects of an absence of the 
left cruciate ligament as shown by Dr. G. Cottington's 
examination of January 1978, and that he similarly offers in 
February 1998 that although he relates a diagnosis of 
intervertebral disc disorder to a worker's compensation 
injury on November 1989, the veteran's left knee cartilage 
condition had caused postural and mechanical deficits which 
had complicated his low back problems.  However, once again, 
the Board finds that this opinion is of little probative 
value since it does not identify specific back disability 
that was caused by the veteran's left knee disorder under 
38 C.F.R. § 3.310 or some identifiable additional disability 
that was related to the veteran's left knee disorder under 
Allen v. Brown, supra. 

Subsequent statements from D. Corbett, D.C. in March 2000 and 
November 2000 are found to merely reiterate adaptive, 
compensations and antalgic changes between back problems, 
right knee problems, and the veteran's left knee disorder, 
again without directly linking a specific back disability to 
the left knee disorder under 38 C.F.R. § 3.310(a), or 
identifying some increase in existing back disability that 
was related to the veteran's left knee disorder under Allen 
v. Brown, supra.  In addition, when D. Corbett, D.C. 
indicates that a preexisting damaged structure must now help 
to support more recent damaged structure, if the latter is 
meant to identify some damage to the back, it is once again 
not specified or noted to be permanent in nature.  Moreover, 
the Board's review of the overall opinion reflects that it 
more particularly seeks to opine the existence of increased 
deterioration of the veteran's right knee as a result of the 
veteran's back and left knee disorders, and not increased 
deterioration of the back as a result of the veteran's left 
knee disorder.  The Board must again emphasize that the 
critical issue in this case is not whether there is existing 
back and left knee disability, but rather, whether there is 
back disability or identifiable increase in back disability 
that is related by competent medical evidence to the 
veteran's left knee disorder.  The medical reports and 
statements of D. Corbett, D.C. do not identify an existing 
back disability or increase in back disability as related to 
service-connected disability, and are therefore of limited 
probative value.

Finally, as for the opinion of Dr. J. Pullekines from June 
2000, the Board finds this opinion to be less persuasive than 
the earlier opinions.  First, this examiner opines that the 
veteran's bad knee and antalgic gait may be related to 
aggravation of any back problems he may have, and his 
impression was unstable left knee with degenerative changes 
secondary to service related injury that might be aggravating 
the veteran's chronic low back pain.  Thus, this examiner 
merely opines a possible relationship between the service-
connected left knee disorder and a low back disorder, and 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2000).  A number of Court cases have provided 
discussion on this point of weighing medical opinion 
evidence.  See Davis v. West, 13 Vet. App. 178, 185 (1999) 
(any medical nexus between the veteran's in-service radiation 
exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure); Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); (Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998) (private physician's opinion that veteran's 
preexisting service-related condition may have contributed to 
his ultimate demise too speculative to be deemed new and 
material evidence to reopen cause of death claim); Moffitt v. 
Brown, 10 Vet. App. 214, 228 (1997) (physician's opinion that 
"renal insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Perman v. Brown, 5 
Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer to 
the question of whether there is a causal relationship 
between emotional stress associated with service-connected 
post- traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship); 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (medical 
treatise submitted by appellant that only raises the 
possibility that there may be some relationship between 
service-connected sickle cell anemia and the veteran's fatal 
coronary artery disease does not show a direct causal 
relationship between the two disorders such as to entitle the 
appellant to service connection for the cause of the 
veteran's death).

The Board recognizes that the veteran has submitted the 
opinion of Dr. J. Pullekines to support the contention that 
his left knee disorder aggravates his low back condition.  
However, the Board finds that this evidence is not as 
persuasive as the evidence against his claim.  While specific 
back disabilities are identified, Dr. J. Pullekines does not 
relate any specific disability to service, to a period of one 
year following service, or to the veteran's left knee 
disorder.  As for his conclusion that the veteran's chronic 
low back pain was aggravated by his left knee, the Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection may be established.  
Sanchez-Benitez v. Principi, 13 Vet. App. 282 (1999).  

As for the additional contention that the opinion of Dr. J. 
Pullekines should be given more weight than the opinion of 
the "board eligible" October 2000 VA examiner, it is not 
entirely clear whether this physician is board certified, and 
in any event, it only expresses a possible relationship 
between the veteran's back pain and left knee disorder, and 
as was noted previously with respect to the opinions of D. 
Corbett, D.C. and Dr. G. Cottington, it does not specifically 
identify back disability which he relates to service or to a 
period of one year following service, or an increase in back 
disability which he relates to service-connected disability.

On the other hand, the Board finds that the VA medical 
opinions are more responsive to the specific issues under 
consideration and are, in general, based on statements of 
relevant medical history more contemporaneous to that history 
and on a more comprehensive review of the entire evidence of 
record.  The March 2000 VA spine examiner opined that the 
veteran's previously noted lumbar narrowing and disc bulges 
as far as origins seemed more likely than not related to his 
August 1989 work injury and not to his left knee condition, 
and although this examiner further stated that because of the 
antalgic gait and chronic favoring of the left knee, the 
veteran might aggravate his chronic low back pain condition, 
this is again found to be speculative in nature and does not 
identify a permanent back disability or permanent increase in 
existing back disability that is referable to the veteran's 
left knee disorder.

As for the most recent VA medical examination, while the 
Board appreciates the veteran's assertions regarding certain 
inaccuracies contained within the report from this 
examination, these inaccuracies are not shown to be 
significantly material to disposition of the issue at hand 
and the Board finds that overall, this report is reflective 
of a comprehensive and thorough examination of the veteran 
which is then followed by thoughtful and reasoned analysis.  
The information contained within the report clearly reflects 
the examiner's review of the entire claims file, his ultimate 
conclusions are stated specifically and in detail, and he 
supports his conclusions by evidence in the record.  
Essentially, this examiner is found to have thoroughly 
examined the veteran and the record, to have then addressed 
whether any of the back symptoms or disorders were associated 
with disability that could be related to either service or 
service-connected disability, and to have then concluded that 
the back symptoms or disabilities identified by way of 
examination had not been linked to service or service-
connected disability.  Mild degenerative changes of the 
lumbar spine were found to be consistent with the normal 
aging process, abnormal sensory deficit was not at the level 
of the back, and limitation caused by alteration in body 
mechanics was found to be more likely due to the veteran's 
sedentary lifestyle.  In addition, the examiner provided 
these opinions based on a reasonable degree of medical 
certainty as opposed to some lesser degree of probability or 
possibility.  The Board also does not find any material 
omission on the part of this examiner in the formulation of 
his opinion.  

In addition, accepting the fact that it is the veteran's 
sincere belief that he has current back disability referable 
to his left knee disorder, as a lay person, the veteran is 
unable to say whether any current back symptoms are related 
to his service-connected left knee disorder.  Espiritu v. 
Derwinski, supra.

As for the veteran's additional contentions that the October 
2000 VA examiner refused to accept additional pertinent 
medical records offered by the veteran at the time of the 
examination, and that the examiner failed to adequately 
consider the November 1997 report of Dr. G. Cottington, the 
Board would first point out that the October 2000 examiner 
related that he reviewed the entire record and the Board has 
no basis to dispute this representation.  In addition, if 
there were pertinent records that were not contained in the 
claims file and refused by the examiner at the time of the 
examination, the veteran would have been able to furnish 
those records to the RO, and with the exception of the 
November 2000 report from D. Corbett, D.C., there is no 
indication that any additional treatment records were 
received by the RO prior to the return of this matter to the 
Board.  As for the latter contention, as was indicated 
earlier, the October 2000 examination report reflects a 
summary of Dr. G. Cottington's medical report and the other 
private records, and the Board has no reason to doubt that it 
was not fully considered by the examiner.  The Board would 
further note that the record reflects that VA examiners 
consistently took the veteran's private medical treatment 
into consideration, beginning with the VA general medical 
examination in March 1995.  

With respect to the articles recently submitted on behalf of 
the veteran in May 2003, as was noted above, these articles 
generally deal with the existence of a relationship between 
knee disability and structural weakness, including weakness 
in spinal function, that can cause chronic pain and even 
result in specific degenerative changes.  However, the claims 
file does not contain the opinion of a physician or other 
medical care provider that relies on these articles as a 
basis to link some currently identifiable back disorder to 
the veteran's service-connected left knee disorder, and it 
has been held that to establish service-connection, medical 
text evidence must "not simply provide speculative generic 
statements not relevant to the veteran's claim."  Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  Instead, the evidence, 
"standing alone," must discuss "generic relationships with 
a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 
314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) (medical treatise evidence must demonstrate 
connection between service incurrence and present injury or 
condition).

In summary, in assessing the evidence in support of the claim 
and that which is against, the Board finds that for the 
reasons noted above, the opinions seeking to assert some 
relationship between current back symptomatology and service-
connected disability are found to be less persuasive and of 
less probative value than the opinions of the October 2000 VA 
medical examiner who was most responsive to the issues of 
etiology that needed to be addressed in this matter, reviewed 
the complete record and history, considered all of the 
elements of the veteran's claims and theories, and concluded 
that there was no basis to connect an existing back disorder 
to service or service-connected disability.  The 
preponderance of the evidence in this matter is against the 
claim, and thus the benefit of the doubt doctrine is not for 
application.


ORDER

The claim for service connection for a back disorder, to 
include as secondary to a service-connected disability, is 
denied.


	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



